Title: From George Washington to Brigadier General Alexander McDougall, 17–18 April 1777
From: Washington, George
To: McDougall, Alexander



Dr Sir
Head Qrs Morristown April 17[-18]th 1777

Your favor of the 12th Instt was delivered me last night by Mr Trumbull. I am much surprized to hear, that the innoculation of the Troops had been countermanded, or the least Hint suggested of the sort. I have never done or said anything countenancing such a measure, on the Contrary, I have pressed & urged the necessity of it in every instance, and I must request, that not a Moment may be delayed in carrying such of the Troops through the disorder, as have not had it. If it is not done, they will not be fit to act in conjunction with other troops, tho in cases of the greatest emergency. Here they are all infected, nor is the disorder less prevalent through the Country.
I perfectly agree in your reasoning about a Regimental spirit and therefore think, that such detachments of Gansevoorts Regiment as are with you, should be sent to Join their Corps at the Northward. If there are any of Vanschaick’s in the same predicament, they should do the same, the Arms of both must be carried. For the same reason, If there are any Companies of men above, belonging to Van Cortland, H. Livingston, or Dubois’s Regiments they should be ordered down to join their Corps.
The Arms in the hands of the Commissary, capable of repair, should be put in order as soon as possible, and probably, if skilfull Armourers could be employed, many might be made good and extremely serviceable which on first sight of the Commissary might appear totally unfit. It is really difficult to say what has become of our Arms. It is certain

we had many and such as were valuable in their Quality. In Store there are but few—nor are they to be found in the different States, at least the Applications from the Eastward are most pressing upon this Subject. To prevent future Embezzlements, the Congress have resolved, that All belonging to the public, with their Accoutrements, shall be stamped with the words United States & that they shall be seizable wheresoever they are afterwards found. I wish you to procure Stamps, that those of the States in the Regiments with you may receive the impression. I have directed some to be brought from Philadelphia, part of which I will order to be sent you, if you cannot procure ’em elsewhere.
I cannot at this time spare any of the Continental Light Horse raising in Connecticut, they are much wanted here, those we have being greatly reduced by their constant service since they joined me. I wish you could obtain a few belonging to the State. The Carbines &c. which you mention, may be sent to the Commissary of Stores here—they may be wanted, & if they are out of order, they can be forwarded to Philadelphia.
The removal of the Artillery &c. from Fish Kills, considering your weakness and the possibility of the Enemy’s making an attempt to pass up the River & succeeding, I think perfectly right. Such an Event should be guarded against, and I earnestly desire, that you will direct the removal of all the Stores of provision and of other things belonging to the Army from the River, to some more interior part of the Country, where they will be more secure, for whilst they remain upon or contiguous to the Water, they will always be liable to be destroyed by the Enemy or taken off suddenly for their own use. In future, none should ever be deposited in places accessible to their Shipping & Craft—by means of these their movements can be made with such expedition, that they will always be exposed, if they are near the River.
The views of the Enemy and the Schemes they mean to prosecute this Campaign, are not yet certainly unfolded. There is strong reasons to conclude from a variety of combining circumstances that Philadelphia will be the first Object of their attention: However, as the Stratagems of War are many, and notwithstanding appearances, their real designs may be up the North River, it behoves us to be prepared at all points, as well as we possibly can. to this end, I wish you to press my request to Govr Trumbull for hastning on the Two Thousand Militia, and to apply in my name to the Convention of your State for every aid they can give from their Militia, and that to be had as early as possible. These Succours may be of the most salutary and important consequences, and the whole should be immediately posted to guard the passes through the Mountains and at the Fortifications for their defence.

I mean to include too, the Fifteen hundred Men you expect will be raised from draughts—they will be better employed in the Highlands & at the Fortifications for a time, than to be dispersed along the Shores & in West Chester County—This requisition for the Militia, will not be liable to the objections commonly made in such instances, for we may rationally suppose, that in a few days, the Enemy will commence their Operations & their designs will be fully understood. If Philadelphia is their Object, The Militia, except such as the State has thought proper to raise for a longer service, may be permitted to return to their Homes without Injury—If the North River is, All the Continl forces will be drawn together as soon as they can. At present they are too much divided, and if they become more so; we shall not be equal to the smallest resistance in any Quarter—do urge these things—the situation of our Affairs calls loudly for every aid and for every exertion.
Beleiving that Philadelphia would be an Object of the Enemy’s attention, I have long urged the removal of the public Stores from thence, and I am assured, that many of them are gone and the rest held in readiness to be transported on the shortest notice. It would be imprudent in the extreme to subject them to the hazard of a total loss.
I am sorry the prospect of raising Recruits should be so remote as to prevent Mr McDougal from filling the post, I thought him well deserving of; at the same time, I am pleased with your generosity and justice in postponing the interest of your Son to that of the public. I wish something may be cast up in which he may be employed in a suitable manner.
I have inclosed you Copies of some Resolves of Congress, to which I beg your attention, and that you will put the Substance of them, or such parts as you think necessary in Orders. The pay of the Brigade Majors has not been augmented; Congress, I suppose, will do away the inconsistency by advancing it above the Adjutants. The Commissary’s List of Stores lost at Pecks Kill, mentiond by you, was omitted to be inclosed in your Letter.
In the morning of the 13th Instt Lord Cornwallis in person with Majors General Grants & Skinner attempted to surprize our post at Bound Brook and to take off the Troops we had there. Happily his Enterprize was not attended with the Success he wished; however, before our little force could withdraw to the Mountains in their Rear the Enemy advanced and possessed themselves of two or three peices of Feild Artillery which we had there. We lost in prisoners & killed, by the best accounts I have obtained, from thirty five to forty men. The last has been partly compensated for, in a small number of prisoners

taken from them on Monday morning—The Enemy lost the post at Eleven O’Clock the same day, & our people took possession of it again. Fortunely, Our Stores there were trifling and not worth mentioning. It was considered as an out post, and nothing of consequence kept there. I am Dr Sir with great esteem Yr Most Obedt Sert

Go: Washington


P.S. That Intelligence may be more expeditiously transmitted at this Interesting period, Expresses are established from Philadelphia to King’s Ferry—those from here to Kings Ferry & which you will use in cases requiring dispatch are Mr Joseph Butler at Kings Ferry at the House on this side the North River[,] Mr John Butler at Mr Sufferins at the Clove, 16 miles from Kings Ferry[,] Mr Adam Jameson at Captain Mandevils at Pompton plains.


April 18th. Considering the importance of the Highland passes and Fortifications & how easy it will be for the Enemy to change their plan of Operations and run up the River with their Ships after our Troops are drawn from thence, supposing Philadelphia to have been their first Object, I am induced to have All the Troops coming from the Eastern States halted at Pecks Kill till further Orders except the detachmt under Lieut. Colo. Butler from Connecticut, the advanced division of which I expect here to day. In a few days the Enemy’s designs will be known—If they mean to push up the River, those Troops will be there to secure the Forts & passes—If they go to Philadelphia, it will take ’em some time & the Men can be immediately marched after their departure. You will advise me of their arrival, as they come in, every two or three days by safe Opportunities if such Offer, if not by the Expresses I have mentioned. You will hold them in readiness to march on the shortest notice as I may order.
I have sent you a set of Stamps for the Arms. I am Yr Most Obt st


Go: Washington
